Citation Nr: 1753456	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  11-13 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent prior to October 13, 2013, for hepatitis, and in excess of 40 percent thereafter.  

2.  Entitlement to an evaluation in excess of 10 percent for renal calculi.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1970 to June 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at a Board hearing in October 2013; a transcript of that hearing has been associated with the claims file.

This case was before the Board in November 2014, when the above noted issues were remanded for additional development and clarification.  During the pendency of the appeal, in a January 2016 rating decision, the AOJ awarded the Veteran a 40 percent evaluation for his hepatitis, effective October 13, 2013.  The Board has therefore recharacterized the issue on appeal in order to comport with that award of benefits.  This case has been returned to the Board for further appellate review at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the November 2014 remand, the Board requested a VA examination to determine the current nature and severity of the Veteran's service-connected renal calculi.  Specifically, the Board instructed the VA examiner to address the Veteran's reported urinary voiding dysfunction, and whether these symptoms were attributable to his renal calculi or his nonservice-connected benign prostatic hypertrophy.  

The Veteran underwent a new VA nephrology examination in June 2015.  The VA examiner noted the Veteran's symptoms due to urolithiasis included occasional attacks of colic and about eight kidney stones a year; however, he did not check the box on the examination report that indicated the Veteran's condition caused voiding dysfunction.  The Veteran, however, has competently and credibly reported in the previous March 2010 and March 2011 VA examinations that he experiences urinary frequency, decreased urinary stream strength, and some urinary hesitancy.  Additionally, at the March 2010 examination, he reported recurrent urinary tract infections.  Thus, a remand is necessary in order to obtain an addendum opinion that specifically addresses the Veteran's credible reports of voiding dysfunction throughout the appeal period, and whether these symptoms are attributable to his service-connected renal calculus, or to his nonservice-connected benign prostatic hypertrophy.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).  

Also, the record reflects that the Veteran was awarded Social Security Administration (SSA) benefits in June 2000.  A review of the record does not disclose any attempt to obtain those records, and such records may be potentially relevant to the case at bar.  Thus, a remand is necessary in order to obtain these records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998).  

Finally, with respect to the Veteran's TDIU claim, the Board must also remand that claim as it is intertwined with the above remanded claims.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

On remand, any outstanding VA or private treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all relevant VA treatment records from the Oklahoma City VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.  

2.  Ask the Veteran to identify any private treatment that he may have had for his service-connected disabilities, to include at the Mercy Memorial Health Center, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.  

3.  Request from the Social Security Administration (SSA), any records relating to any application for disability benefits filed by the Veteran, to include any medical records considered in the adjudication of the application.  If the AOJ determined that such records are unavailable or that further efforts to obtain the SSA records would be futile, the AOJ must expressly make this determination and a copy of such determination must be associated with the claims file.  

4.  Submit the claims file to the June 2015 VA examiner-or, if that examiner is unavailable, to an equally qualified examiner-in order to obtain an addendum opinion respecting the nature and severity of the Veteran's service-connected renal calculi.  The examiner must specifically address the Veteran's competent and credible reports throughout the claims file, to include at his March 2010 and March 2011 VA examination, that he has experienced symptoms of voiding dysfunction, to include urinary frequency, decreased urinary stream strength, urinary hesitancy, and recurrent urinary tract infections throughout the appeal period.  The examiner must also provide an opinion regarding whether the Veteran's reports of voiding dysfunction are due to his service-connected renal dysfunction, or to his nonservice-connected benign prostatic hypertrophy.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




